DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon on January 12, 2022.

The application has been amended as follows: 

1.	(Proposed Amended):  A method of recognizing a speaker, the method comprising:
receiving a plurality of electrical signals corresponding to a speech of the speaker from a plurality of resonators having different resonance bands;
obtaining a difference of magnitudes of the plurality of electrical signals corresponding to resonance bands; and

wherein the difference of magnitudes of the plurality of electrical signals comprises a difference of magnitudes of electrical signals output from two resonators having neighboring resonance frequencies,
wherein the recognizing the speaker comprises:
	generating a bitmap of a band gradient by encoding the difference of magnitudes of the plurality of electrical signals; and
	recognizing the speaker based on the bitmap of the band gradient.

2.	(Canceled)

3.	(Canceled)

4.	(Proposed Amended):  The method of claim 1, wherein the encoding comprises converting the difference of magnitudes of the plurality of electrical signals into any one of three or more odd-number of values, by using one or more threshold values.

7.	(Amended):  The method of claim 1, wherein the recognizing the speaker further comprises registering the speaker by:
generating a speaker model based on the bitmap of the band gradient; and
registering the speaker model as an authentication template.

assigning a weight to a model corresponding to the determined vowel in an authentication template;
generating 
generating a characteristic value based on the bitmap of the band gradient; and
recognizing whether the speaker is a registered speaker based on comparison between the characteristic value and the authentication template, in which the model corresponding to the determined vowel is assigned the weight.

17.	(Amended):  An apparatus for recognizing a speaker, the apparatus comprising:
a resonator sensor comprising a plurality of resonators having different resonance bands, the plurality of resonators configured to output a plurality of electrical signals corresponding to a speech of the speaker; and
a processor configured to obtain a difference of magnitudes of the plurality of electrical signals corresponding to resonance bands and recognize the speaker based on the difference of magnitudes of the plurality of electrical signals,
, and
wherein the processor is further configured to generate a bitmap of a band gradient by encoding the difference of magnitudes of the plurality of electrical signals and recognize the speaker based on the bitmap of the band gradient.

18.	(Canceled)  

19.	(Canceled):   

20.	(Amended):  The apparatus of claim 17, wherein the processor is further configured to encode the difference of magnitudes of the plurality of electrical signals by converting the difference of magnitudes of the plurality of electrical signals into any one of three or more odd-number of values, by using one or more threshold values.

21.	(Amended):  The apparatus of claim 17, wherein the processor is further configured to determine whether the speaker is a registered speaker based on comparison between a characteristic value determined based on the bitmap of the band gradient and a registered authentication template.

27.	(Canceled)



29.	(Canceled)

30.	(Canceled)

31.	(Canceled)

32.	(Canceled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1, 4-17 and 20-26 are allowed.
	The following is a statement of reasons for indication of (allowance) allowable subject matter:
As for independent claims 1 and 17, they recite a method and apparatus for recognizing speaker by using a resonator.  Prior art such of record discloses a similar method and apparatus, but fails to teach the claims in combination wherein the difference of magnitudes of the plurality of electrical signals comprises a difference of magnitudes of electrical signals output from two resonators having neighboring resonance frequencies, wherein the recognizing the speaker comprises generating a 
	Dependent claims 4-16 and 20-26 are allowed because they further limit their parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657